DETAILED ACTION
Status of the Application
	Claims 24, 26, 35, 46-48, 51-55, 59-64, 66-72, 74-75, 77-83 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 35, 46, 47, 78-81, and cancelation of claim 43 as submitted in a communication filed on 12/7/2020 is acknowledged.
Claims 24, 26, 48, 51-55, 59-64, 66-72, 74-75, 77 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 35, 46-47, 78-83 are at issue and will be examined to the extent they encompass the elected invention. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
As stated in the prior Office action, a cursory review of provisional application 62/048,924, provisional application 62/089,929 and PCT/IL2015/050933 shows that the polypeptide of SEQ ID NO: 34 was first disclosed in PCT/IL2015/050933, filed on 9/10/2015.  
Applicant states that provisional application No. 62/089,929, filed on 12/10/2014, discloses the nucleic acid sequence 85UN20 on page 79, and that this nucleic acid sequence is identical to SEQ ID NO: 33, which encodes the protein of SEQ ID NO: 34.  
It is noted that upon an alignment of the nucleic acid sequence 85UN20 and SEQ ID NO: 33, it has been found that the nucleic acid sequence 85UN20 in provisional application No. 62/089,929 comprises SEQ ID NO: 33 and is larger than SEQ ID NO: 33.  However, it is noted that nowhere in such provisional application there is any indication that (i) the 85UN20  nucleic acid sequence encodes a UGT polypeptide, or (ii) a method to synthesize a mogroside by contacting a protein encoded by the 85UN20  9/10/2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/15/2020 and 3/8/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 35 is objected to due to the recitation of “UGT substrate”.  Abbreviations unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation is used.  It is suggested that  the term be amended to recite “uridinine diphosphoglucosyl transferase (UGT) substrate” because it is the first time the term “UGT” is used as an abbreviation.  Appropriate correction is required.
Claims 78-79 are objected to due to the recitation of “wherein said UGT polypeptide at least 85% sequence identical to the polypeptide…is at least 95% identical to the amino acid sequence…”.   To enhance clarity and to be consistent with commonly used claim language, the claims should be amended to recited “wherein said UGT polypeptide comprises an amino acid sequence at least 95% identical to the amino acid sequence….”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 35, 46-47, 78- 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment. 
Claims 35, 78 and 79 (claims 46, 80-83 dependent thereon) is indefinite in the recitation of “….polypeptide at least 85% sequence identical to the polypeptide encodable by SEQ ID NO: 33…” and “….is at least 95% identical to the amino acid sequence of the polypeptide encodable by SEQ ID NO: 33” for the following reasons.   The term “encodable” implies that the polypeptide may or may not be encoded by SEQ ID NO: 33.   As such, the reference polypeptide required as a basis for determining a numerical % sequence identity is not clearly defined if the polynucleotide is not encoded by the nucleic acid of SEQ ID NO: 33.   For examination purposes, it will be assumed that the polypeptide recited is a variant of the polypeptide encoded by the nucleic acid of SEQ ID NO: 33, wherein said variant can comprise any structure.  Correction is required. 
Claims 35, 80, 81 (claims 46-47, 78-79, 82-83 dependent thereon) are indefinite in the recitation of “mogroside precursor selected from….as defined in the Table of Figure 12 herein”, and “wherein said mogroside is mogroside I-A1 (MI-AI) as defined in the Table of Figure 12 herein” for the following reasons.  The claims are not deemed complete in themselves when they refer to a figure or table in the specification.  In the instant case, the claims are attempting to incorporate by reference a compound that can be duplicated into the claim.  See MPEP 2173.05(s).  Figure 12 provides a chemical structure for the compounds recited that be duplicated in the claims.  Furthermore, the term “wherein said mogroside is mogroside I-A1 (MI-AI) as defined in the Table of Figure 12 herein” is unclear and confusing because Figure 12 discloses a compound labeled M1A1, which  claim 35 refers to as a mogroside precursor.   Therefore, it is unclear (a) whether claims 80-81 are further limiting the mogroside precursor of claim 35, or the product made by the method (i.e., a mogroside), and (b) whether  “mogroside I-A1 (MI-AI)” as 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 35, 46, 78-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection necessitated by amendment.
Claims 35, 46, 78-83 as amended now encompass in part a method that requires a genus of proteins that have at least 85%/95% sequence identity to the polypeptide encoded by the nucleic acid of SEQ ID NO: 33, wherein said proteins have conservative substitutions.  While the Examiner has found support for a polypeptide encoded by the nucleic acid of SEQ ID NO: 33, and a polypeptide having at least 85%/9% sequence identity to the polypeptide encoded by the nucleic acid of SEQ ID NO: 33, the Examiner is unable to locate adequate support in the specification for a subgenus of polypeptides having conservative substitutions and at least 85%/95% sequence identity to the polypeptide encoded by the nucleic acid of SEQ ID NO: 33.  As set forth in MPEP § 2163 (I)(B), new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 Since there is no indication that a method that requires a genus of proteins that have at least 85%/95% sequence identity to the polypeptide encoded by the nucleic acid of SEQ ID NO: 33, wherein said proteins have conservative substitutions was within the scope of the invention as conceived by Applicant at the time the application was filed, Applicant is required to cancel the new matter in response to this Office action.  	

Claims 35, 46, 78-83 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the claims have been amended to include the limitation of the UGT protein being 85% identical to a polypeptide encodable by the nucleotide sequence of SEQ ID NO: 33 and having conservative substitutions.  Applicant also points out that the claims include functional limitations regarding the enzyme.  Applicant states that the cited references refer to substitutions that are not conservative. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.   As explained above, the claims have been interpreted as requiring in part a genus of proteins that are variants of the polypeptide encoded by the nucleic acid of SEQ ID NO: 33, wherein said variant can comprise any structure.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for discussion of the term “encodable” as used in the claims.  The Examiner acknowledges the amendments to the claims.  However, it is noted that even if one assumes that the claims require variants having at least 85% sequence identity to the polypeptide of SEQ ID NO: 34 (encoded by SEQ ID NO: 33), such variants would allow any combination of 63 amino acid modifications within  SEQ ID NO: 34 63/(419-63)!/63! or 2.14x10156 variants.  The Examiner acknowledges that the variants are required to have conservative substitutions.  However, it is unlikely that all variants that differ from the polypeptide of SEQ ID NO: 34 solely by conservative substitutions will have the same enzymatic activity as that of the polypeptide of SEQ ID NO: 34.  See, for example, the teachings of Witkowski et al. that teach a single conservative substitution resulted in a different enzymatic activity.  In the instant case, the specification is completely silent as to which conservative substitutions can be made to the polypeptide of SEQ ID NO: 34 (encoded by SEQ ID NO: 33) to maintain the desired enzymatic activity, and there is no disclosure of a structure/function correlation that would allow one of skill in the art to determine which structural variants of the polypeptide of SEQ ID NO: 34 having conservative substitutions  would have the desired enzymatic activity.  Therefore, contrary to Applicant’s assertions, in view of the information provided, one cannot reasonably conclude that the claims are adequately described by the teachings of the specification or the prior art.

Claims 35, 46, 78-83 remain under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing a mogroside having the structure provided in Figure 12 labeled as mogroside I-A1, wherein said method comprises contacting the polypeptide of SEQ ID NO: 34 with mogrol, does not reasonably provide enablement for producing a mogroside by contacting any UGT substrate mogroside precursor with a variant of the polypeptide of SEQ ID NO: 34 having any structure or at least 85% sequence identity to the polypeptide of SEQ ID NO: 34.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the UGT polypeptide encodable by the nucleic acid of SEQ ID NO: 33 is a promiscuous enzyme and when provided with different mogroside substrates, it can catalyze the synthesis of different multi-glycosylated mogrosides.  Applicant further argues that the claims have been amended to include the limitation of the UGT protein being 85% identical to a polypeptide encodable by the nucleotide sequence of SEQ ID NO: 33 and having conservative substitutions.  Applicant also points out that the claims include functional limitations regarding the enzyme.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.   It is reiterated herein that the claims have been interpreted as requiring in part proteins that are variants of the polypeptide encoded by the nucleic acid of SEQ ID NO: 33, wherein said variant can comprise any structure.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for discussion of the term “encodable” as used in the claims.  The amendments to the claims are acknowledged.  However, as explained above, even if one assumes that the claims require variants having at least 85% sequence identity to the polypeptide of SEQ ID NO: 34 (encoded by SEQ ID NO: 33), neither the specification nor the prior art provide guidance to determine from an essentially infinite number of structural variants having the recited % sequence identity, those variants having conservative substitutions that have the desired functional characteristics. There is no disclosure as to which conservative substitutions do not have any effect on its enzymatic activity.  Furthermore, there is no disclosure of a structure/function correlation or a rational scheme that would allow one of skill in the art to determine those structural variants most likely to have the desired functional characteristics.  As explained in the prior Office action, the prior art, as evidenced by Witkowski et al. teach that even a single conservative substitution can have a major unexpected effect on function.  
Guo et al. (PNAS 101(25):9205-9210, 2004) teach that the percentage of random single substitution mutations which inactivate a protein for the protein 3-methyladenine DNA glycosylase is 34% and that this number appears to be consistent with other studies in other proteins as well.  Guo et al. further show in Table 1 that the percentage of active mutants for multiple mutants appears to be exponentially related to this by the simple formula (0.66)N x 100% where N is the number of mutations 63 X 100% or 4.27x 10-10 % of random mutants having 85% sequence identity to  SEQ ID NO: 34 would be active.  In other words, the estimate of Guo et al. predicts that 1 in 2.33x1011 variants having 85% sequence identity to  SEQ ID NO: 34 would have activity (1/(0.66)N ).  In view of this, one of skill in the art would expect that the vast majority of the variants having 85% sequence identity to the polypeptide of SEQ ID NO: 34 lack enzymatic activity.  In the instant case, in the absence of some guidance or knowledge as to which structural variants are more likely to have the desired enzymatic activity, one of skill in the art would  have to carry an immense amount of experimentation to find a single active mutant.  Since there is an immense number of mutants that one of skill in the art would have to test to find one enzymatically active variant, one of skill in the art cannot possibly conclude that the amount of experimentation required with  current techniques (i.e., high throughput mutagenesis and screening techniques) in the art is routine.    While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the full scope of the claimed invention is enabled by the teachings of the specification and/or the prior art.

Claim Rejections - 35 USC § 102 (AIA )
Claims 35, 46, 80-83 remain rejected and amended claims 78-79 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu et al. (WO 2014/086842 published 6/12/2014 from PCT/EP2013/075510; claims priority to 61/733,220 filed on 12/4/2012; US 371 application 14/442,694 issued as US Patent No. 9,932,619; cited in the IDS).  This rejection as it relates to claims 78-79 is necessitated by amendment. 
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to amended claims 78-79 for the reasons of record and those set forth below.
Applicant argues that the claims have been amended to include the limitation of the UGT protein being 85% identical to a polypeptide encodable by the nucleotide sequence of SEQ ID NO: 33.  Applicant states that Liu et al. fail to teach all of the features of the method as claimed. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the rejection of claims 35, 46, 80-83 or avoid the rejection of new claims 78-79.  As indicated above, the term “encodable by SEQ ID NO: 33” has been found indefinite.  See  Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ).  As such, claims 35, 46, 78-83 have been interpreted as requiring in part a variant of the polypeptide of SEQ ID NO: 34 having any structure.  As previously stated, Liu et al. teach a method for the production of mogrosides, wherein said method comprises contacting mogrol with a UDP dependent glucosyltransferase, wherein said contacting can be performed in vivo in a recombinant host cell that expresses said UDP dependent glucosyltransferase, wherein said  UDP dependent glucosyltransferase  comprises SEQ ID NO: 25 (UGT85C2; page 32, line 23-page 33, line 24, page 34, lines).  Liu et al. teach that UGT85C2 is capable of catalyzing glycosylation at the C24 OH position of mogrol or mogroside (page 34, lines 15-22) and that it converts all of mogrol to mogroside I A1 (Example 4, page 47, lines 5-6). Liu et al. teach isolation of the mogroside (page 7, lines 15-19).   The polypeptide of SEQ ID NO: 25 of Liu et al. has 39.9% sequence identity to the polypeptide of SEQ ID NO: 34 (39.9% = 167x100/419; SEQ ID NO: 34 has 419 amino acids).  Therefore, the teachings of Liu et al. anticipate the instant claims as written/interpreted. 


Claims 35, 46-47, 78-83 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Houghton-Larsen et al. (WO 2016/050890 published 4/7/2016 from PCT/EP2015/072645; claims priority to 62/087,726 filed on 12/4/2014; US 371 application 15/511,565  issued as US Patent No. 10,633,685).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant states that provisional application 62/089,929 discloses a nucleic acid sequence (85UN20) which is identical to the nucleic acid of SEQ ID NO: 33, which encodes the protein of SEQ ID NO: 34.  Applicant states that a review of the provisional applications of Houghton-Larsen et al. reveals that the initial disclosure of SEQ ID NO: 68 occurred in provisional application 62/199,115, filed 7/30/2015.  Therefore, Applicant is of the opinion that the teachings of Houghton-Larsen et al. are irrelevant to the determination of novelty of the now amended claims.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  While it is agreed that provisional application 62/089,929 discloses a nucleic acid sequence labeled 85UN20, the 85UN20 nucleic acid sequence is not identical to SEQ ID NO: 33.  See alignment below that shows that the 85UN20 nucleic acid sequence is longer than SEQ ID NO: 33 and comprises SEQ ID NO: 33.  More importantly, as explained above, nowhere in such provisional application there is any indication that (i) the 85UN20  nucleic acid sequence encodes a UGT polypeptide, or (ii) a method to synthesize a mogroside by contacting a protein encoded by the 85UN20  nucleic acid sequence with a UGT substrate.  It is reiterated herein that the claims under consideration are directed in part to a method to synthesize a mogroside by contacting a protein encoded by a variant of the nucleic acid of SEQ ID NO: 33, or encoded by the nucleic acid of SEQ ID NO: 33 with a UGT substrate mogroside precursor.  Since  provisional application No. 62/089,929 fails to disclose a method to synthesize a mogroside by contacting a protein (i) encoded by a variant of the 85UN20 nucleic acid having at least 85% nucleotide sequence identity to the sequence labeled 85UN20, or (ii) encoded by the 85UN20 nucleic acid, the earliest priority date granted to the claimed method is that of the filing date of  PCT/IL2015/050933, which is 9/10/2015.  


Query = 85UN20 
Sbjct = SEQ ID NO:33 

NW Score   Identities	   Gaps	         Strand
2812	 1425/1439(99%)	0/1439(0%)	Plus/Plus

Query  1           ATGGTGCAACCTCGGGTACTGCTGTTTCCTTTCCCGGCACTGGGCCACGTGAAG  54
                   ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1     GCTAGCATGGTGCAACCTCGGGTACTGCTGTTTCCTTTCCCGGCACTGGGCCACGTGAAG  60


             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61    CCCTTCTTATCACTGGCGGAGCTGCTTTCCGACGCCGGCATAGACGTCGTCTTCCTCAGC  120

Query  115   ACCGAGTATAACCACCGTCGGATCTCCAACACTGAAGCCCTAGCCTCCCGCTTCCCGACG  174
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121   ACCGAGTATAACCACCGTCGGATCTCCAACACTGAAGCCCTAGCCTCCCGCTTCCCGACG  180

Query  175   CTTCATTTCGAAACTATACCGGATGGCCTGCCGCCTAATGAGTCGCGCGCTCTTGCCGAC  234
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181   CTTCATTTCGAAACTATACCGGATGGCCTGCCGCCTAATGAGTCGCGCGCTCTTGCCGAC  240

Query  235   GGCCCACTGTATTTCTCCATGCGTGAGGGAACTAAACCGAGATTCCGGCAACTGATTCAA  294
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241   GGCCCACTGTATTTCTCCATGCGTGAGGGAACTAAACCGAGATTCCGGCAACTGATTCAA  300

Query  295   TCTCTTAACGACGGTCGTTGGCCCATCACCTGTATTATCACTGACATCATGTTATCTTCT  354
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301   TCTCTTAACGACGGTCGTTGGCCCATCACCTGTATTATCACTGACATCATGTTATCTTCT  360

Query  355   CCGATTGAAGTAGCGGAAGAATTTGGGATTCCAGTAATTGCCTTCTGCCCCTGCAGTGCT  414
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  361   CCGATTGAAGTAGCGGAAGAATTTGGGATTCCAGTAATTGCCTTCTGCCCCTGCAGTGCT  420

Query  415   CGCTACTTATCGATTCACTTTTTTATACCGAAGCTCGTTGAGGAAGGTCAAATTCCATAC  474
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  421   CGCTACTTATCGATTCACTTTTTTATACCGAAGCTCGTTGAGGAAGGTCAAATTCCATAC  480

Query  475   GCAGATGACGATCCGATTGGAGAGATCCAGGGGGTGCCCTTGTTCGAAGGTCTTTTGCGA  534
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  481   GCAGATGACGATCCGATTGGAGAGATCCAGGGGGTGCCCTTGTTCGAAGGTCTTTTGCGA  540

Query  535   CGGAATCATTTGCCTGGTTCTTGGTCTGATAAATCTGCAGATATATCTTTCTCGCATGGC  594
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  541   CGGAATCATTTGCCTGGTTCTTGGTCTGATAAATCTGCAGATATATCTTTCTCGCATGGC  600

Query  595   TTGATTAATCAGACCCTTGCAGCTGGTCGAGCCTCGGCTCTTATACTCAACACCTTCGAC  654
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  601   TTGATTAATCAGACCCTTGCAGCTGGTCGAGCCTCGGCTCTTATACTCAACACCTTCGAC  660

Query  655   GAGCTCGAAGCTCCATTTCTGACCCATCTCTCTTCCATTTTCAACAAAATCTACACCATT  714
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  661   GAGCTCGAAGCTCCATTTCTGACCCATCTCTCTTCCATTTTCAACAAAATCTACACCATT  720

Query  715   GGACCCCTCCATGCTCTGTCCAAATCAAGGCTCGGCGACTCCTCCTCCTCCGCTTCTGCC  774
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  721   GGACCCCTCCATGCTCTGTCCAAATCAAGGCTCGGCGACTCCTCCTCCTCCGCTTCTGCC  780

Query  775   CTCTCCGGATTCTGGAAAGAGGATAGAGCCTGCATGTCCTGGCTCGACTGTCAGCCGCCG  834
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  781   CTCTCCGGATTCTGGAAAGAGGATAGAGCCTGCATGTCCTGGCTCGACTGTCAGCCGCCG  840

Query  835   AGATCTGTGGTTTTCGTCAGTTTCGGGAGTACGATGAAGATGAAAGCCGATGAATTGAGA  894
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  841   AGATCTGTGGTTTTCGTCAGTTTCGGGAGTACGATGAAGATGAAAGCCGATGAATTGAGA  900

Query  895   GAGTTCTGGTATGGGTTGGTGAGCAGCGGGAAACCGTTCCTCTGCGTGTTGAGATCCGAC  954
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  901   GAGTTCTGGTATGGGTTGGTGAGCAGCGGGAAACCGTTCCTCTGCGTGTTGAGATCCGAC  960

Query  955   GTTGTTTCCGGCGGAGAAGCGGCGGAATTGATCGAACAGATGGCGGAGGAGGAGGGAGCT  1014
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  961   GTTGTTTCCGGCGGAGAAGCGGCGGAATTGATCGAACAGATGGCGGAGGAGGAGGGAGCT  1020

Query  1015  GGAGGGAAGCTGGGAATGGTAGTGGAGTGGGCAGCGCAAGAGAAGGTCCTGAGCCACCCT  1074
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1021  GGAGGGAAGCTGGGAATGGTAGTGGAGTGGGCAGCGCAAGAGAAGGTCCTGAGCCACCCT  1080

Query  1075  GCCGTCGGTGGGTTTTTGACGCACTGCGGGTGGAACTCAACGGTGGAAAGCATTGCCGCG  1134
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1081  GCCGTCGGTGGGTTTTTGACGCACTGCGGGTGGAACTCAACGGTGGAAAGCATTGCCGCG  1140

Query  1135  GGAGTTCCGATGATGTGCTGGCCGATTCTCGGCGACCAACCCAGCAACGCCACTTGGATC  1194
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1141  GGAGTTCCGATGATGTGCTGGCCGATTCTCGGCGACCAACCCAGCAACGCCACTTGGATC  1200

Query  1195  GACAGAGTGTGGAAAATTGGGGTTGAAAGGAACAATCGTGAATGGGACAGGTTGACGGTG  1254
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1201  GACAGAGTGTGGAAAATTGGGGTTGAAAGGAACAATCGTGAATGGGACAGGTTGACGGTG  1260

Query  1255  GAGAAGATGGTGAGAGCATTGATGGAAGGCCAAAAGAGAGTGGAGATTCAGAGATCAATG  1314
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1261  GAGAAGATGGTGAGAGCATTGATGGAAGGCCAAAAGAGAGTGGAGATTCAGAGATCAATG  1320

Query  1315  GAGAAGCTTTCAAAGTTGGCAAATGAGAAGGTTGTCAGGGGTGGGTTGTCTTTTGATAAC  1374
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1321  GAGAAGCTTTCAAAGTTGGCAAATGAGAAGGTTGTCAGGGGTGGGTTGTCTTTTGATAAC  1380

Query  1375  TTGGAAGTTCTCGTTGAAGACATCAAAAAATTGAAACCATATAAATTTTAA          1425
             |||||||||||||||||||||||||||||||||||||||||||||||||||        
Sbjct  1381  TTGGAAGTTCTCGTTGAAGACATCAAAAAATTGAAACCATATAAATTTTAAGCGGCCGC  1439


With regard to the argument that Houghton-Larsen et al. first disclosed the protein of SEQ ID NO: 68 in provisional application 62/199,115, filed 7/30/2015, it is noted that contrary to Applicant’s assertions, the polypeptide of SEQ ID NO: 68 was first disclosed in provisional application 62/087,726.  See alignment below.  Moreover, as indicated in the prior Office action under Art of Interest, the method for producing mogroside I A1 by contacting mogrol with the polypeptide of SEQ ID NO: 34 was first disclosed in 62/087,726, filed 12/4/2014.  See, for example, claims 1, 7, 20, 31 and 36 of said provisional application.  See reproduction of these claims below.  Therefore, contrary to Applicant’s assertions, the teachings of Houghton-Larsen et al. are relevant to the determination of novelty of the now amended claims for the reasons of record.

SEQ ID NO: 34
RESULT 9
US-62-087-726A-68
; Sequence 68, Application US/62087726A
; GENERAL INFORMATION
;  APPLICANT: Evolva SA
;  TITLE OF INVENTION: Methods and materials for biosynthesis of mogroside compounds
;  FILE REFERENCE: 14-1864-PRO
;  CURRENT APPLICATION NUMBER: US/62/087,726A
;  CURRENT FILING DATE: 2014-12-04
;  NUMBER OF SEQ ID NOS: 68
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 68
;  LENGTH: 474
;  TYPE: PRT
;  ORGANISM: Siraitia grosvenorii
US-62-087-726A-68

  Query Match             100.0%;  Score 2210;  DB 133;  Length 474;
  Best Local Similarity   100.0%;  
  Matches  419;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVQPRVLLFPFPALGHVKPFLSLAELLSDAGIDVVFLSTEYNHRRISNTEALASRFPTLH 60

Qy         61 FETIPDGLPPNESRALADGPLYFSMREGTKPRFRQLIQSLNDGRWPITCIITDIMLSSPI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FETIPDGLPPNESRALADGPLYFSMREGTKPRFRQLIQSLNDGRWPITCIITDIMLSSPI 120

Qy        121 EVAEEFGIPVIAFCPCSARYLSIHFFIPKLVEEGQIPYADDDPIGEIQGVPLFEGLLRRN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EVAEEFGIPVIAFCPCSARYLSIHFFIPKLVEEGQIPYADDDPIGEIQGVPLFEGLLRRN 180

Qy        181 HLPGSWSDKSADISFSHGLINQTLAAGRASALILNTFDELEAPFLTHLSSIFNKIYTIGP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 HLPGSWSDKSADISFSHGLINQTLAAGRASALILNTFDELEAPFLTHLSSIFNKIYTIGP 240

Qy        241 LHALSKSRLGDSSSSASALSGFWKEDRACMSWLDCQPPRSVVFVSFGSTMKMKADELREF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LHALSKSRLGDSSSSASALSGFWKEDRACMSWLDCQPPRSVVFVSFGSTMKMKADELREF 300

Qy        301 WYGLVSSGKPFLCVLRSDVVSGGEAAELIEQMAEEEGAGGKLGMVVEWAAQEKVLSHPAV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 WYGLVSSGKPFLCVLRSDVVSGGEAAELIEQMAEEEGAGGKLGMVVEWAAQEKVLSHPAV 360

Qy        361 GGFLTHCGWNSTVESIAAGVPMMCWPILGDQPSNATWIDRVWKIGVERNNREWDRLTVE 419
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GGFLTHCGWNSTVESIAAGVPMMCWPILGDQPSNATWIDRVWKIGVERNNREWDRLTVE 419




    PNG
    media_image2.png
    511
    800
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    103
    792
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    283
    792
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    164
    796
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    158
    788
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    95
    782
    media_image7.png
    Greyscale




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Art of Interest
US Patent No. 10,633,685 (issued from US Patent No. 15/511,565, which is the 371 application of PCT/EP2015/072645, which claims priority to 62/087,726 filed on 12/4/2014) discloses and claims a 

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
March 10, 2021